AT A GLANCE 2010 Segment Revenues 2010 Segment in millions ($) Operating Unit Profit in millions ($) Americas 4,048.9 France 5,208.6 EMEA 7,087.2 Asia Pacific 2,147.2 Right Management 374.6 Americas 79.3 France 47.1 EMEA 204.9 Asia Pacific 47.2 Right Management 3.5 Stock Information Shares Outstanding 2010 Share Price high and lOw FiScal year end date number OF ShareS iSSued 81,759,501 $65.14/ $40.58 December 31 108,294.605 (as of Dec 31, 2010) (as of Dec 31, 2010) avg. daily vOlume StOck exchange market caPitalizatiOn 900,000 + NYSE (Ticker: MAN) $5.1 billion shares per day in 2010 (as of Dec 31, 2010) Systemwide Offices People Placed in Strong Record of Long-Term Revenue Growth Permanent, Temporary and in billions ($) Contract Positions Offices across 82 countries and territories allow us to meet the needs of clients in all industry segments. Systemwide Offices represents our branch offices plus the offices operating under a franchise agreement with us. 16 Manpower 2010 Annual Report At a Glance FINANCIAL HIGHLIGHTS Revenues from Services(a) Operating Profit Operating Profit Margin Return on Invested Capital in millions ($) in millions ($) (ROIC) 2010 was a successful year. We Operating Profit decreased to a Operating Profit Margin decreased Return on Invested Capital is leveraged our footprint well, loss of $122.0 million. Excluding to (0.7%). Excluding the defined as operating profit after tax increasing our revenues by nearly the non-recurring items, Operating non-recurring items, Operating divided by the average monthly 20% to $18.9 billion and exceeding Profit increased 148% from 2009, Profit Margin increased to 1.8% total of net debt and equity for the profitability expectations. to $337.3 million in 2010. in 2010. year. Net debt is defined as total debt less cash and cash equivalents. Emerging Market Revenue Net Earnings from Total Capitalization Net Earnings Per Share in millions ($) Continuing Operations in millions ($) from Continuing in millions ($) Operations – Diluted ($) Emerging market revenue grew Net Earnings from Continuing Debt as a percentage of total Net Earnings Per Share from 30% in 2010. Key expansion Operations decreased to a loss of capitalization was 23% in both Continuing Operations – Diluted markets grew: China (+80%), $263.6 million. Excluding 2010 and 2009, compared to 28% decreased to a loss of $3.26. Russia (+36%), India (+35%) and non-recurring items, Net Earnings in 2008. Excluding non-recurring items, it Brazil (+25%). increased to $141.3 million in 2010. increased 56.8% from 2009, to earnings of $1.72. (a) Revenues from Services includes fees received from our franchise offices of $35.7 million, $35.7 million, $30.9 million, $22.3 million and $23.6 million for 2006, 2007, 2008, 2009 and 2010, respectively. These fees are primarily based on revenues generated by the franchise offices, which were $1,497.0 million, $1,408.5 million, $1,148.1 million, $746.7 million and $968.0 million for 2006, 2007, 2008, 2009 and 2010, respectively. In the United States, where the majority of our franchises operate, Revenues from Services includes fees received from the related franchise operations of $24.4 million, $24.2 million, $17.7 million, $10.5 million and $13.7 million for 2006, 2007, 2008, 2009 and 2010, respectively. These fees are primarily based on revenues generated by the franchise operations, which were $1,146.1 million, $1,055.1 million, $746.2 million, $459.3 million and $622.0 million for 2006, 2007, 2008, 2009 and 2010, respectively. (d) Amounts exclude the impact of the goodwill and intangible asset impairment charge related to our investment in Right Management, French business tax refund, French payroll tax modification, French competition investigation and global reorganization charges. (See Note 1 to the Consolidated Financial Statements for further information.) (b) Amounts exclude the impact of the goodwill and intangible asset impairment charges related to our investments in Right Management and Jefferson Wells, and global reorganization charges. (See Note 1 to the Consolidated Financial Statements for further information.) (e) Amounts exclude the impact of the payroll tax modification in France, French competition investigation and reorganization charges. (See Note 1 to the Consolidated Financial Statements for further information.) (c) Amounts exclude the impact for the goodwill impairment charge related to our investment in Jefferson Wells, loss on the sale of an equity investment, charge related to the extinguishment of our interest rate swap agreements and amended revolving credit facility, and global reorganization charges (See Note 1 to the Consolidated Financial Statements for further information.) Financial Highlights Manpower 2010 Annual Report 17 Table of Contents 19 Management’s Discussion & Analysis 21
